DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 9, 10, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 9-13 6, 10, 17, and 18   of U.S. Patent No. 11,078,739, hereinafter referred to as 739. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities (citations taken from issues patent):
Regarding instant Claim 1, Claim 1 of 739 recites:
A downhole tool comprising:
A mandrel (Col 39, Line 50)
A bottom slip disposed around the mandrel, and further comprising (Col 39, Lines 51-52): 
a circular body having a plurality of slip segments connected by a one-piece configuration characterized by at least partial material connectivity therearound, 
wherein the bottom slip is made of a filament wound composite material further comprising a plurality of layers joined by respective interface layers, wherein an outer slip surface of an at least one of the plurality of slip segments is defined in cross-section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 when the bottom slip is in an unset position, and wherein an end of the at least one of the plurality of slip segments further comprises a facet (Col 39, Lines 51-52); and 
a bottom cone having an end face proximately engaged with the facet of the bottom slip at a break angle b1 defined in cross-section by a break plane B that intersects the longitudinal axis (Col 40, Lines 1-5), 
wherein the bottom cone has a sloped outer surface defined in cross-section by a plane P' that respectively intersects the longitudinal axis at an angle a1' that is oriented in an opposite direction to the angle a1, and wherein the sloped outer surface is not engaged with an inner slip surface in the unset position (Col 40, Lines 6-13).  Examiner notes that primary different between the claims of 739 and the instant claims is the specificity of the recited angles in terms of magnitude and relative relation.

Regarding instant Claim 12, Claims 11-13 of 739 recites:
A downhole tool comprising: a mandrel (Col 40, Line 57); 
a bottom slip disposed around the mandrel comprising: 
a circular body having a one-piece configuration characterized by at least partial material connectivity therearound, and further having a plurality of separated slip segments extending therefrom, 
wherein the bottom slip is made of a filament wound composite material further comprising a plurality of wound layers joined by respective interface layers, wherein an outer slip surface of an at least one of the plurality of slip segments is defined in cross-section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 when the bottom slip is in an unset position, and wherein an end of each of the plurality of slip segments further comprises a facet (Col 40, Line 58 – Col 41, Line 5); and 
a bottom cone having a plurality of end faces proximately engaged with the respective facet of the bottom slip at a break angle b1 defined in cross-section by a break plane B that intersects the longitudinal axis (Col 41, Lines 6-10), 
wherein the bottom cone has a sloped outer surface defined in cross-section by a plane P' that intersects the longitudinal axis of the downhole tool at an angle a1' that is oriented in an opposite direction to the angle a1, and wherein the sloped outer surface is not engaged with an inner slip surface in the unset position, wherein an at least two slip segments are separated by a respective lateral groove having a depth that extends from the outer slip surface to an inner slip surface (Col 41, Lines 11-24), wherein the bottom cone comprises a raised fin configured to move through the respective lateral groove as the downhole tool moves from the unset to a set position, and wherein the raised fin is not in contact with any part of the bottom slip in the unset position (Col 41, Lines 25-29).  

Regarding instant Claim 17, Claims 17 and 18 of 739 recites:
A downhole tool comprising: a mandrel (Col 42, Line 4); 
a bearing plate disposed around the mandrel (Col 42, Line 5); 
a top slip disposed around the mandrel, and proximate to the bearing plate; a top cone disposed around the mandrel, and engaged with the top slip (Col 42, Lines 6-7); 
a bottom slip disposed around the mandrel comprising: 
a circular body having a one-piece configuration characterized by at least partial material connectivity therearound, and the body further having a plurality of separated slip segments extending therefrom, 
wherein the bottom slip is made of a filament wound composite material further comprising a plurality of wound layers joined by respective interface layers, wherein an outer slip surface of an at least one of the plurality of slip segments is defined in cross-section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 when the bottom slip is in an unset position, and wherein an at least one end of one of the plurality of slip segments further comprises a facet (Col 42, Lines 9-26); 
a bottom cone having a plurality of end faces proximately engaged with the respective facet of the bottom slip at a break angle b1 defined in cross-section by a break plane B that intersects the longitudinal axis in a range of 20 degrees to 60 degrees (Col 42, Lines 27-31); 
a sealing element disposed between the top cone and the bottom cone (Col 42, Lines 32-33); and 
a lower sleeve threadingly engaged with the mandrel (Col 42, Lines 34-40), 
wherein the bottom cone has a sloped outer surface defined in cross-section by a plane P' that intersects the longitudinal axis at an angle a1' that is oriented opposite to the angle a1;
wherein the bottom cone comprises a raised fin configured to move through a respective lateral groove between two adjacent slip segments as the downhole tool moves from an unset to a set position, and wherein the raised fin is not in contact with any part of the bottom slip in the unset position (Col 42, Lines 34-49).

Claims 2, 3, 5, 7, 9, and 10 are substantial duplicates of respective claims 2, 3, 5, 9, 6, and 10  of 739.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al., U.S. Patent Publication 2016/0145957, hereinafter referred to as Davies.
Regarding Claim 1, Davies discloses a downhole tool comprising:
A mandrel (214);
A bottom slip (slips 234/242 and 334/342 are interchangeable slip elements on the mandrel, Paragraphs 0152, 0199), and further comprising:
	A circular body having a plurality of slip segments (as seen in Figures 2E and 5A-G) connected by a one-piece configuration characterized by at least partial material connectivity there around (Paragraph 0160);
	Wherein the bottom slip is made of a filament wound composite material further comprising a plurality of layers jointed together by respective layer interfaces (Paragraph 0169), wherein an outer slip layer of at least one of the slip segments is defined in cross section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 (as seen in Figures 5A-G, the outer surface of the slips may include multiple angled surfaces relative to a central axis inclined toward and away from the axis), and wherein an end of the plurality of slip segments comprises a facet (defined as the underside of the slips which engage the expansion code when being set); and
A bottom cone (including elements 220/222 and like elements 320/322) having an end face proximately engaged with the facet of the bottom slip at a break angle defined in cross-section by plane, B, that intersects the longitudinal axis (as seen in Figure 2D, the cone has an inclined surface, 228 which is configured to engage with the slip to cause outward movement during setting of the slip, Paragraphs 0154, 0156),
Wherein the bottom cone has a sloped outer surface defined in cross section by a plane P’ that respectively intersects the along the longitudinal axis at an angle a1’ that is oriented in an opposite direction to the angle a1, and wherein the sloped outer surface is not engaged with an inner slip surface in the unset position (as seen in at least Figure 2D, the end of element 222 adjacent element 237 has a tapered outer surface which runs in a direction opposite the tapered surface, noting that the selection of the slip surface is largely arbitrary as multiple opposing inclined surfaces are seen in Figure 5F).  Examiner notes that in the absence of more specific structural recitation to define the inclined surfaces, the selection of such surfaces is largely arbitrary and in the case of Davies, wherein multiple surfaces are presented, relative inclinations in opposed directions does not present a substantially specific limitation.
Regarding Claim 2, Davies further discloses that each end of the plurality of slip segments further comprises a facet with a respective cone surface (as seen in Figure 5F, the segments sections each include an inclined surface).
Regarding Claim 3, Davies further discloses that each adjacent slip segment is separated by a respective lateral groove (as seen in Figures 5A and 5D) having a depth that extends from the outer surface to an inner slip surface (paragraphs 0207, 0213).
Regarding Claim 5, Davies further discloses that the inner slip comprises a transition region resulting in the inner slip surfaces having a first inner slip diameter that is smaller than a second inner slip diameter (as seen in Figure 5C, the inner diameter tapers to a point of smaller inner diameter).
Regarding Claim 8, Davies further discloses that upon setting, the angle a1 is between -1 and 1 degrees (in so far as the setting of the slips will bring the inclined surface into vertical alignment with the wellbore body) and an interface between two adjacent layers of the plurality of layers is defined in cross-section by an interface plane parallel to the plane P’ (in so far as the outward expansion and compression would form a flat layering when using wound filament).
Regarding Claim 9, Davies further discloses that the downhole tool comprises:
A bearing plate (283) disposed around the mandrel;
A top slip (other of slips 234/242) disposed around the mandrel and proximate the bearing plate;
A top cone (236) disposed around the mandrel, and engaged with the top slip (as seen in Figure 2D);
A sealing element (222) disposed between the top and bottom cones (as seen in Figure 2D, Paragraph 0152);
A lower sleeve (260) threading engaged with the mandrel (Paragraph 0154);
Wherein a gap is presented between a tapered surface of the lower sleeve and a lateral slip end face (as seen in Figure 2D, Paragraph 0153).
Regarding Claim 10, Davies further discloses that upon setting, the bottom slip, the gap is closed by way of the tapered surface being in substantial contact with the lateral slip end face (the end surface 263 comprises against the slip 234, Paragraph 0154).

Claims 4, 11, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (2016/0145957) in view of Martinez, U.S. Patent Publication 2014/0020911, hereinafter referred to as Martinez.
Regarding Claim 4, Davies discloses the limitations presented in Claim 1 as previously discussed.  While Davies discloses the cone and slip interaction where the cone causes the slip to expand outward by contact, it does not expressly disclose the cone including raised fins which engage the grooves of the slips.
Additionally, Martinez teaches the use of a slip setting tool which uses a cone (314) having a series of raised fins (mating wedge surfaces 324 dividers as seen in Figure 2) which engage grooves (310) of the slips (as seen in Figures 2/3) to allow the engagement between the slip and cone to induce expansion (Paragraphs 0056-0058).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slips of Davies to include the grooves/wedges as taught by Martinez.  Doing so merely constitutes a substitution of one known slip/cone construction for another one-piece expandable slip system with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Martinez teaches that such a design would allow a user more control over optimizing the expansion and engagement properties (Paragraph 0062).
Regarding Claim 11, Davies discloses that the at least two slip segments are separated by a respective lateral groove having a depth that extends from the outer surface to an inner slip surface (as seen 5C with material voids 372).
While Davies discloses the cone and slip interaction where the cone causes the slip to expand outward by contact, it does not expressly disclose the cone including raised fins which engage the grooves of the slips.
Additionally, Martinez teaches the use of a slip setting tool which uses a cone (314) having a series of raised fins (mating wedge surfaces 324 dividers as seen in Figure 2) which engage grooves (310) of the slips (as seen in Figures 2/3) to allow the engagement between the slip and cone to induce expansion (Paragraphs 0056-0058).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slips of Davies to include the grooves/wedges as taught by Martinez.  Doing so merely constitutes a substitution of one known slip/cone construction for another one-piece expandable slip system with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Martinez teaches that such a design would allow a user more control over optimizing the expansion and engagement properties (Paragraph 0062).
Regarding Claim 12, Davies discloses a downhole tool comprising:
A mandrel (214);
A bottom slip (slips 234/242 and 334/342 are interchangeable slip elements on the mandrel, Paragraphs 0152, 0199), and further comprising:
	A circular body having a plurality of slip segments (as seen in Figures 2E and 5A-G) connected by a one-piece configuration characterized by at least partial material connectivity there around (Paragraph 0160);
	Wherein the bottom slip is made of a filament wound composite material further comprising a plurality of layers jointed together by respective layer interfaces (Paragraph 0169), wherein an outer slip layer of at least one of the slip segments is defined in cross section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 (as seen in Figures 5A-G, the outer surface of the slips may include multiple angled surfaces relative to a central axis inclined toward and away from the axis), and wherein an end of the plurality of slip segments comprises a facet (defined as the underside of the slips which engage the expansion code when being set); and
A bottom cone (including elements 220/222 and like elements 320/322) having an end face proximately engaged with the facet of the bottom slip at a break angle defined in cross-section by plane, B, that intersects the longitudinal axis (as seen in Figure 2D, the cone has an inclined surface, 228 which is configured to engage with the slip to cause outward movement during setting of the slip, Paragraphs 0154, 0156),
Wherein the bottom cone has a sloped outer surface defined in cross section by a plane P’ that respectively intersects the along the longitudinal axis at an angle a1’ that is oriented in an opposite direction to the angle a1, and wherein the sloped outer surface is not engaged with an inner slip surface in the unset position (as seen in at least Figure 2D, the end of element 222 adjacent element 237 has a tapered outer surface which runs in a direction opposite the tapered surface, noting that the selection of the slip surface is largely arbitrary as multiple opposing inclined surfaces are seen in Figure 5F);
Wherein the sloped outer surface is not engaged with an inner slip surface in the unset position (as seen in Figure 2D);
Wherein the at least two slip segments are separated by a respective lateral groove having a depth that extends from the outer surface to an inner slip surface (as seen 5C with material voids 372).
While Davies discloses the cone and slip interaction where the cone causes the slip to expand outward by contact, it does not expressly disclose the cone including raised fins which engage the grooves of the slips.
Additionally, Martinez teaches the use of a slip setting tool which uses a cone (314) having a series of raised fins (mating wedge surfaces 324 dividers as seen in Figure 2) which engage grooves (310) of the slips (as seen in Figures 2/3) to allow the engagement between the slip and cone to induce expansion (Paragraphs 0056-0058).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slips of Davies to include the grooves/wedges as taught by Martinez.  Doing so merely constitutes a substitution of one known slip/cone construction for another one-piece expandable slip system with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Martinez teaches that such a design would allow a user more control over optimizing the expansion and engagement properties (Paragraph 0062).
Regarding Claim 15, Davies further discloses that the downhole tool comprises:
A bearing plate (283) disposed around the mandrel;
A top slip (other of slips 234/242) disposed around the mandrel and proximate the bearing plate;
A top cone (236) disposed around the mandrel, and engaged with the top slip (as seen in Figure 2D);
A sealing element (222) disposed between the top and bottom cones (as seen in Figure 2D, Paragraph 0152);
A lower sleeve (260) threading engaged with the mandrel (Paragraph 0154);
Wherein a gap is presented between a tapered surface of the lower sleeve and a lateral slip end face (as seen in Figure 2D, Paragraph 0153).
Regarding Claim 16, Davies further discloses that upon setting, the angle a1 equal approximately zero degrees (in so far as the slips are expanded to engage the casing wall as seen in Figure 15B such that they are effectively flat) and an interface between two adjacent layers of the plurality of layers is defined in cross section by an interface plane parallel to the plane P’ (in so far as the outward expansion and compression would form a flat layering when using wound filament).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (2016/0145957) in view of Martinez (2014/0020911) as applied to Claim 12, and in further view of Cook et al., U.S. Patent Publication 2003/0121558, hereinafter referred to as Cook.
Regarding Claim 13, while Davies in view of Martinez teaches the structures related to the slip structures as discussed above, it does not expressly teach the use of a friction coating for the tool.
Additionally, Cook teaches that downhole tools may include a lubricant coating for moving surfaces which may include molybdenum disulfide (Paragraph 0476).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slip system to include the lubricant coating as taught by Cook as doing so would improve the coefficient of sliding friction to allow for a desired sliding between the elements (Paragraph 0476).
Regarding Claim 14, Davies further discloses that the inner slip comprises a transition region resulting in the inner slip surfaces having a first inner slip diameter that is smaller than a second inner slip diameter (as seen in Figure 5C, the inner diameter tapers to a point of smaller inner diameter).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (2016/0145957) in view of Martinez (2014/0020911) and Rochen et al., U.S. Patent Publication 2015/0027737, hereinafter referred to as Rochen.
Regarding Claim 17, Davies further discloses a downhole tool comprises:
A mandrel (214);
A bearing plate (283) disposed around the mandrel;
A top slip (other of slips 234/242) disposed around the mandrel and proximate the bearing plate;
A top cone (236) disposed around the mandrel, and engaged with the top slip (as seen in Figure 2D);
A bottom slip (slips 234 and 242 are interchangeable slip elements on the mandrel, Paragraphs 0152, 0199), and further comprising:
	A circular body having one piece construction characterized by at least partial material connectivity there around and further having a plurality of slip segments (as seen in Figures 2E and 5A-G, Paragraph 0160);
	Wherein the bottom slip is made of a filament wound composite material further comprising a plurality of layers jointed together by respective layer interfaces (Paragraph 0169), wherein an outer slip layer of at least one of the slip segments is defined in cross section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 (as seen in Figures 5A-G, the outer surface of the slips may include multiple angled surfaces relative to a central axis), and wherein an end of the plurality of slip segments comprises a facet (defined as the underside of the slips which engage the expansion code when being set); and
A bottom cone (including elements 220/222 and like elements 320/322) having an end face proximately engaged with the facet of the bottom slip at a break angle defined in cross-section by plane, B, that intersects the longitudinal axis (as seen in Figure 2D, the cone has an inclined surface, 228 which is configured to engage with the slip to cause outward movement during setting of the slip, Paragraphs 0154, 0156),
A sealing element (222) disposed between the top and bottom cones (as seen in Figure 2D, Paragraph 0152); and
A lower sleeve (260) threading engaged with the mandrel (Paragraph 0154).
While Davies discloses the above structures of the slip and cone setting mechanism, it does not expressly define relative angles of the outer surface of the slip and the cone engagement surface or the cone including raised fins which engage the grooves of the slips.
Additionally, Rochen teaches the use of a downhole tool which includes a slip/cone setting mechanism (as seen in Figure 5), wherein the slips may have an outer surface formed an angle (mu) which may be around 20 degrees or form an angle (theta which can be approximately 15 degrees, Paragraphs 0014, 0063, 0065) and the cone/slip engagement surface may be at an angle (theta1,2) which may be between 5 and 75 degrees relative to a vertical axis (Paragraph 0063).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structures of Davies to include the given relative angles for the slips/cone structures as taught by Rochen.  Doing so merely constitutes substituting a generic value for a specific value known in the art to achieve effective engagement when the tool expands which a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it is noted that Davies expressly acknowledges that any reasonable angle for the elements of the system are usable to achieve a desired setting force (Paragraph 0145).
Additionally, Martinez teaches the use of a slip setting tool which uses a cone (314) having a series of raised fins (mating wedge surfaces 324 dividers as seen in Figure 2) which engage grooves (310) of the slips (as seen in Figures 2/3) to allow the engagement between the slip and cone to induce expansion (Paragraphs 0056-0058).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slips of Davies to include the grooves/wedges as taught by Martinez.  Doing so merely constitutes a substitution of one known slip/cone construction for another one-piece expandable slip system with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Martinez teaches that such a design would allow a user more control over optimizing the expansion and engagement properties (Paragraph 0062).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (2016/0145957) in view of Martinez (2014/0020911) and Rochen (2015/0027737) as applied to Claim 17, and in further view of Cook (2003/0121558).
Regarding Claim 18, while Davies in view of Martinez teaches the structures related to the slip structures as discussed above including the relative angles for a1 /a1’ and b1, it does not expressly teach the use of a friction coating for the tool.
Additionally, Cook teaches that downhole tools may include a lubricant coating for moving surfaces which may include molybdenum disulfide (Paragraph 0476).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slip system to include the lubricant coating as taught by Cook as doing so would improve the coefficient of sliding friction to allow for a desired sliding between the elements (Paragraph 0476).
Regarding Claim 19, Davies further discloses that upon setting, the angle a1 is between -1 and 1 degrees (in so far as the setting of the slips will bring the inclined surface into vertical alignment with the wellbore body) and an interface between two adjacent layers of the plurality of layers is defined in cross-section by an interface plane parallel to the plane P’ (in so far as the outward expansion and compression would form a flat layering when using wound filament).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (2016/0145957) in view of Rochen (2015/0027737) and Cook (2003/0121558)
Regarding Claims 6 and 7, Davies discloses the limitations presented in Claim 1 as previously discussed.  While Davies discloses the above structures of the slip and cone setting mechanism, it does not expressly define relative angles of the outer surface of the slip and the cone engagement surface or the cone including raised fins which engage the grooves of the slips or the use of a sulfide based coating.
Additionally, Rochen teaches the use of a downhole tool which includes a slip/cone setting mechanism (as seen in Figure 5), wherein the slips may have an outer surface formed an angle (mu) which may be around 20 degrees or form an angle (theta which can be approximately 15 degrees, Paragraphs 0014, 0063, 0065) and the cone/slip engagement surface may be at an angle (theta1,2) which may be between 5 and 75 degrees relative to a vertical axis (Paragraph 0063).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structures of Davies to include the given relative angles for the slips/cone structures as taught by Rochen.  Doing so merely constitutes substituting a generic value for a specific value known in the art to achieve effective engagement when the tool expands which a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it is noted that Davies expressly acknowledges that any reasonable angle for the elements of the system are usable to achieve a desired setting force (Paragraph 0145).
Additionally, Cook teaches that downhole tools may include a lubricant coating for moving surfaces which may include molybdenum disulfide (Paragraph 0476).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slip system to include the lubricant coating as taught by Cook as doing so would improve the coefficient of sliding friction to allow for a desired sliding between the elements (Paragraph 0476).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carisella et al., U.S. Patent 6,354,372, teaches the use of a downhole packer system with multiple relative angled interface surfaces.
Schmidt et al., U.S. Patent Publication 2017/0260825, teaches the use of a plug with expanding wedge elements having engaging tapered surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676